FIRST AMENDMENT
TO THE COUNTRYWIDE CREDIT INDUSTRIES, INC.ANNUAL
INCENTIVE PLAN

      WHEREAS, Countrywide Credit Industries, Inc. (the "Company") desires to
amend its Annual Incentive Plan (the "Plan") to increase the maximum award
payable to a participant for any plan year;

      NOW, THEREFORE, the Plan is amended to read as follows effective July 12,
2001:

 1. Section 4.3, Maximum Awards, is hereby amended in its entirety to read as
    follows:
    
    "The maximum Award payable to a Participant for any Plan Year is four
    million dollars ($4,000,000)."

        IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed by its duly authorized officer as of this twelfth day of July, 2001.


                                                                              
                             Countrywide Credit Industries, Inc.      
                                                                              
                            By:                                              
                                                                  
              Anne McCallion                                             
                         Managing Director,                                 
                                     Chief Administrative Officer        
Attest:                                                              Susan E.
Bow Executive Vice President and Deputy General Counsel